DISMISS; Opinion Filed May 16, 2013.




                                         S In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                      No. 05-13-00667-CR

                    CHRISTIAN GABRIEL MCCULLOUGH, Appellant
                                      V.
                          THE STATE OF TEXAS, Appellee

                      On Appeal from the 204th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. F12-70377

                              MEMORANDUM OPINION
                            Before Justices Lang, Myers, and Evans
                                   Opinion by Justice Myers
       Christian Gabriel McCullough was convicted, upon his adjudication of guilt, of forgery

of a check and was sentenced to confinement for one year in a state jail. Sentence was imposed

in open court on December 3, 2012. On April 23, 2013, appellant filed a motion for a judgment

nunc pro tunc seeking additional back time credit. The trial court does not appear to have ruled

on the motion, but on May 3, 2013, appellant filed a notice of appeal asserting he is being denied

back time credit to which he is entitled. We conclude we lack jurisdiction over the appeal.

       Presentence time credit claims typically must be raised by motion for judgment nunc pro

tunc, as appellant did here. See Ex parte Florence, 319 W.W.3d 695, 696 (Tex. Crim. App.

2010) (per curiam). However, if the trial court denies a motion for judgment nunc pro tunc or

fails to respond, the proper avenue for relief is by petition for writ of mandamus. See id. Or, if

the applicant claims he is being illegally confined because he would have discharged his
sentence if he had been given proper time credit, he may seek relief by post-conviction writ of

habeas corpus under article 11.07 of the Texas Code of Criminal Procedure. See id.

       Appellant did not utilize the above avenues for relief. Rather, he filed a notice of appeal,

which is not one of the identified remedies. Accordingly, we conclude we lack jurisdiction over

the appeal.

       We dismiss the appeal for want of jurisdiction.



                                                     /Lana Myers/
                                                     LANA MYERS
                                                     JUSTICE

Do Not Publish
TEX R. APP. P. 47
130667F.U05




                                               –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

CHRISTIAN GABRIEL MCCULLOUGH,                        On Appeal from the 204th Judicial District
Appellant                                            Court, Dallas County, Texas
                                                     Trial Court Cause No. F12-70377.
No. 05-13-00667-CR        V.                         Opinion delivered by Justice Myers,
                                                     Justices Lang and Evans participating.
THE STATE OF TEXAS, Appellee

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 16th day of May, 2013.




                                                     /Lana Myers/
                                                     LANA MYERS
                                                     JUSTICE




                                               –3–